Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 18



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

  JOSEPH BAMBERG,
  Individually and on behalf of all others
  similarly situated,                                   Civil Action No. _______________

                       Plaintiff,
                                                        JURY TRIAL DEMANDED
          v.

  THE RESULTS COMPANIES, LLC                            COLLECTIVE ACTION                PURSUANT
                                                        TO 29 U.S.C. § 216(B)
                       Defendant.


                             ORIGINAL COLLECTIVE ACTION COMPLAINT

          Plaintiff Joseph Bamberg (“Plaintiff” or “Bamberg”), brings this action individually and on

  behalf of all current and former hourly call-center employees (hereinafter “Plaintiff and the Putative

  Class Members” or “Plaintiff and the FLSA Collective Members”) who worked for The Results

  Companies, LLC (“The Results Companies” or “Defendant”), anywhere in the United States, at any

  time from July 13, 2017 through the final disposition of this matter, to recover compensation,

  liquidated damages, and attorneys’ fees and costs pursuant to the provisions of Sections 206, 207

  and 216(b) of the Fair Labor Standards Act of 1938, as amended 29 U.S.C. §§ 201, et seq, and the

  Virginia Wage Payment Act (“VWPA”), VA. CODE ANN. § 40.1–29.

          Both Plaintiff’s FLSA claim and Virginia state law claim are asserted as collective actions

  under Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The following allegations are based on

  personal knowledge as to Plaintiff’s own conduct and are made on information and belief as to the

  acts of others.




  Original Collective Action Complaint                                                           Page 1
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 18



                                                 I.
                                              OVERVIEW

          1.       This is a collective action to recover overtime wages and liquidated damages brought

  pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19 and a collective action

  pursuant to the state laws of Virginia pursuant to VA. CODE ANN. § 40.1-29 (which incorporates the

  collective action mechanism in 29 U.S.C. § 216(b)) to recover unpaid wages, overtime wages, and

  other applicable penalties.

          2.       Plaintiff and the Putative Class Members are those similarly situated persons who

  have worked for The Results Companies in call centers, anywhere in the United States, at any time

  from July 13, 2017 through the final disposition of this matter, and have not been paid for all hours

  worked nor the correct amount of overtime in violation of federal and state law.

          3.       Specifically, The Results Companies enforced a uniform company-wide policy

  wherein it improperly required its hourly call-center employees—Plaintiff and the Putative Class

  Members—to perform work “off-the-clock” and without pay.

          4.       The Results Companies’ illegal company-wide policy has caused Plaintiff and the

  Putative Class Members to have hours worked that were not compensated and further created a

  miscalculation of their regular rate(s) of pay for purposes of calculating their overtime compensation

  each workweek.

          5.       Although Plaintiff and the Putative Class Members have routinely worked in excess

  of forty (40) hours per workweek, Plaintiff and the Putative Class Members have not been paid

  overtime of at least one and one-half their regular rates for all hours worked in excess of forty (40)

  hours per workweek.

          6.        The Results Companies knowingly and deliberately failed to compensate Plaintiff

  and the Putative Class Members for all hours worked each workweek and the proper amount of

  overtime on a routine and regular basis during the relevant time period.


  Original Collective Action Complaint                                                           Page 2
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 3 of 18



          7.         Plaintiff and the Putative Class Members did not (and currently do not) perform

  work that meets the definition of exempt work under the FLSA or relevant state law.

          8.         Plaintiff and the Putative Class Members seeks to recover all unpaid overtime,

  liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29

  U.S.C. § 216(b), and to recover all unpaid overtime and other damages owed under Virginia state law

  as a collective action pursuant to 29 U.S.C. § 216(b).

          9.         Plaintiff prays that all similarly situated workers (Putative Class Members) be notified

  of the pendency of this action to apprise them of their rights and provide them an opportunity to

  opt-in to this lawsuit.


                                                     II.
                                                THE PARTIES

          10.        Plaintiff Joseph Bamberg (“Bamberg”) was employed by The Results Companies

  during the relevant time period. Plaintiff Bamberg did not receive compensation for all hours

  worked or the correct amount of overtime compensation for all hours worked in excess of forty (40)

  hours per workweek.1

          11.        The FLSA Collective Members are those current and former hourly call-center

  employees who were employed by The Results Companies, anywhere in the United States, at any

  time from July 13, 2017 through the final disposition of this matter, and have been subjected to the

  same illegal pay system under which Plaintiff Bamberg worked and was paid.

          12.        The Virginia Class Members are those current and former hourly call-center

  employees who were employed by The Results Companies, anywhere in the state of Virginia, at any

  time from July 13, 2017 through the final disposition of this matter, and have been subjected to the

  same illegal pay system under which Plaintiff Bamberg worked and was paid.


          1    The written consent of Joseph Bamberg is hereby attached as Exhibit “A.”


  Original Collective Action Complaint                                                                Page 3
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 4 of 18



          13.      Defendant The Results Companies, LLC (“The Results Companies”) is a Foreign

  Limited Liability Company, licensed to and doing business in the State of Florida, and can be served

  through its registered agent: Cogency Global Inc., 115 North Calhoun Street, Suite 4,

  Tallahassee, Florida 32301.

                                                  III.
                                         JURISDICTION & VENUE

          14.      This Court has federal question jurisdiction over the FLSA claims pursuant to 28

  U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201 et. seq.

          15.      This Court has supplemental jurisdiction over the additional Virginia state law claims

  pursuant to 28 U.S.C. § 1367.

          16.      This Court has personal jurisdiction over The Results Companies because the cause

  of action arose within this District as a result of The Results Companies’ conduct within this District

  and Division.

          17.      Venue is proper in the Southern District of Florida because this is a judicial district

  where a substantial part of the events or omissions giving rise to the claim occurred.

          18.      Specifically, The Results Companies’ corporate headquarters are located in Fort

  Lauderdale, Florida, which is located in this District and Division.

          19.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.




  Original Collective Action Complaint                                                             Page 4
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 5 of 18



                                                     IV.
                                              ADDITIONAL FACTS

              20.       The Results Companies, LLC is a customer engagement and contact center that

  provides customer services, technical support, and sales and marketing support to their business

  clients.2

              21.       Plaintiff and the Putative Class Members’ job duties consisted of making and

  answering phone calls made by The Results Companies’ business clients’ customers.

              22.       Plaintiff Bamberg was employed by The Results Companies as a customer service

  agent in Martinsville, Virginia from approximately May 2017 until November 2019.

              23.       Plaintiff and the Putative Class Members are non-exempt call-center employees who

  were (and are) paid by the hour.

              24.       Plaintiff and the Putative Class Members typically worked approximately forty (40)

  “on-the-clock” hours per week.

              25.       In addition to their forty (40) “on-the-clock” hours, Plaintiff and the Putative Class

  Members worked up to five (5) hours “off-the-clock” per week and have not been compensated for

  that time.

                                              Unpaid Start-Up Time

              26.       Plaintiff and the Putative Class Members have not been compensated for all of the

  hours they worked for The Results Companies as a result of The Results Companies’ corporate

  policy and practice of requiring their hourly call-center employees to clock-in only when ready to

  take their first call.

              27.       Specifically, Plaintiff and the Putative Class Members are required to start and log-in

  to their computer, read emails and alerts from The Results Companies, open multiple different


              2   https://www.theresultscompanies.com/company/about-us.



  Original Collective Action Complaint                                                                  Page 5
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 6 of 18



  computer programs, log in to each program, and ensure that each program is running correctly—

  all of which can take up to twenty-five minutes each day—before they are allowed to clock in on the

  hard phone or computer software application and then take their first phone call.

          28.      If Plaintiff and the Putative Class Members are not ready and on the phone at shift

  start, they can be (and often are) subject to discipline.

          29.      If Plaintiff and the Putative Class Members clock in and do not begin accepting calls

  within a minute of clocking in, they are also subject to discipline.

          30.      Therefore, the only way to be ready on time, and avoid discipline, is to prepare the

  computer “off-the-clock.”

          31.      During this start up time, Plaintiff and the Putative Class Members were not

  compensated although they were expected to have completed this process in advance of their

  official start times.

          32.      Since the beginning of the Corona Virus pandemic, The Results Companies now

  requires Hourly Call-Center Employees to complete a health-related questionnaire, which must be

  completed at least one hour to thirty (30) minutes prior to the employee’s shift start time.

          33.      Plaintiff and the Putative Class Members cannot clock in prior to their shift start

  time, therefore this health-related quiz must also be performed off-the-clock.

                             Unpaid Work During the Meal Period Break

          34.      The Results Companies provides Plaintiff and the Putative Class Members with one

  unpaid meal break each day.

          35.      However, The Results Companies requires Plaintiff and the Putative Class Members

  to perform “off-the-clock” work during their unpaid meal break.

          36.      Plaintiff and the Putative Class are required to stay on the clock and on call until the

  minute their meal break begins, then they must clock out, perform a lengthy shut down process,


  Original Collective Action Complaint                                                              Page 6
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 7 of 18



  then log out of the phone system or otherwise go into an aux mode, and then log off of their

  computer prior to leaving their desk for their meal break.

          37.      Plaintiff and the Putative Class Members are required to log back into their

  computer, perform a restart process, log back into the phone system, then clock in, and be back on

  the phone before their meal break ends.

          38.      The log off process used prior to taking a meal break can take anywhere from one to

  three minutes.

          39.      The log in process used after returning from a meal break can take anywhere from

  another one to three minutes.

          40.      This lengthy log off and log in procedure had to be performed during Plaintiff and

  the Putative Class Members’ meal break per The Results Companies’ policy.

                                              Unpaid Re-Boot Times

          41.      Further, Plaintiff and the Putative Class Members’ computers crashed multiple times

  each week and required Plaintiff and the Putative Class Members to reset them, which took ten (10)

  minutes or more each time.

          42.      Plaintiff and the Putative Class Members were also not compensated for the time

  they worked for The Results Companies rebooting The Results Companies’ computers after they

  crashed.

                              Unpaid Rest Breaks Lasting Twenty Minutes or Less

          43.      In addition, The Results Companies also enforced a uniform company-wide policy

  wherein they improperly required Plaintiff and the Putative Class Members—to clock out for rest

  breaks lasting twenty minutes or less. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v. Am. Future

  Sys., Inc., 873 F.3d 420, 425 (3d Cir. 2017).




  Original Collective Action Complaint                                                               Page 7
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 8 of 18



          44.      The Results Companies permitted Plaintiff and the Putative Class Members to take

  two fifteen-minute breaks each day but required them to clock out for any and all breaks taken

  outside the two fifteen-minute breaks.

          45.      As a result of The Results Companies’ corporate policy and practice of requiring

  Plaintiff and the Putative Class Members to perform their computer start up tasks before the

  beginning of their shifts, perform log-in log out processes during their unpaid meal breaks, and

  requiring Plaintiff and the Putative Class Members to clock out for short breaks, Plaintiff and the

  Putative Class Members were not compensated for all hours worked, including all worked in excess

  of forty (40) in a workweek at the rates required by the FLSA.

          46.      The Results Companies has employed other individuals who perform(ed) the same

  or similar job duties under the same pay provisions as Plaintiff Bamberg.

          47.      The Results Companies is aware of its obligation to pay overtime for all hours

  worked and the proper amount of overtime for all hours worked in excess of forty (40) each week,

  but has failed to do so.

          48.      Because The Results Companies did not pay Plaintiff and the Putative Class

  Members for all hours worked and time and a half for all hours worked in excess of forty (40) in a

  workweek, The Results Companies’ pay policies and practices violate the FLSA.

          49.      Because The Results Companies did not pay Plaintiff and the Putative Class

  Members for all hours worked on behalf of The Results Companies, The Results Companies’ pay

  policies and practices also violate Virginia state law.




  Original Collective Action Complaint                                                        Page 8
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 9 of 18



                                                 V.
                                          CAUSES OF ACTION

                                          COUNT ONE
         (Collective Action Alleging Violations of the FLSA for Overtime Compensation)

  A.      FLSA COVERAGE

          50.      Plaintiff Bamberg incorporates by reference paragraphs and allegations 1-49 set forth

  above as though fully and completely set forth herein.

          51.      The FLSA Collective is defined as:

          ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
          BY THE RESULTS COMPANIES, LLC, ANYWHERE IN THE UNITED
          STATES, AT ANY TIME FROM JULY 13, 2017 THROUGH THE FINAL
          DISPOSITION OF THIS MATTER. (“FLSA Collective” or “FLSA
          Collective Members”)

          52.      At all times hereinafter mentioned, The Results Companies has been an employer

  within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

          53.      At all times hereinafter mentioned, The Results Companies has been an enterprise

  within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          54.      At all times hereinafter mentioned, The Results Companies has been an enterprise

  engaged in commerce or in the production of goods for commerce within the meaning of Section

  3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in

  commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

  working on goods or materials that have been moved in or produced for commerce by any person,

  or in any closely related process or occupation directly essential to the production thereof, and in

  that that enterprise has had, and has, an annual gross volume of sales made or business done of not

  less than $500,000.00 (exclusive of excise taxes at the retail level which are separately stated).




  Original Collective Action Complaint                                                                 Page 9
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 10 of 18



           55.      During the respective periods of Plaintiff and the FLSA Collective Members’

   employment by The Results Companies, these individuals have provided services for The Results

   Companies that involved interstate commerce for purposes of the FLSA.

           56.      In performing the operations hereinabove described, Plaintiff and the FLSA

   Collective Members have been engaged in commerce or in the production of goods for commerce

   within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b),

   203(i), 203(j), 206(a), 207(a).

           57.      Specifically, Plaintiff and the FLSA Collective Members are non-exempt hourly call-

   center employees of The Results Companies who assisted The Results Companies by calling and

   receiving calls from The Results Companies’ business clients’ customers throughout the United

   States. 29 U.S.C. § 203(j).

           58.      At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members have

   been individual employees who were engaged in commerce or in the production of goods for

   commerce as required by 29 U.S.C. §§ 206–07.

           59.      The proposed class of similarly situated employees, i.e. putative class members,

   sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 51.

           60.      The precise size and identity of the proposed class should be ascertainable from the

   business records, tax records, and/or employee and personnel records of The Results Companies.

   B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

           61.      The Results Companies has violated provisions of Sections 6, 7 and 15 of the FLSA,

   29 U.S.C. §§ 206–7, and 215(a)(2) by employing individuals in an enterprise engaged in commerce or

   in the production of goods for commerce within the meaning of the FLSA for workweeks longer

   than forty (40) hours without compensating such non-exempt employees for all of the hours they




   Original Collective Action Complaint                                                         Page 10
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 11 of 18



   worked in excess of forty (40) hours per week at rates at least one and one-half times the regular

   rates for which they were employed.

            62.     Moreover, The Results Companies knowingly, willfully, and with reckless disregard

   carried out its illegal pattern of failing to pay Plaintiff and other similarly situated employees the

   proper amount of overtime compensation for all hours worked. 29 U.S.C. § 255(a).

            63.     The Results Companies is a sophisticated party and employer, and therefore knew

   (or should have known) its pay policies were in violation of the FLSA.

            64.     Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

   unsophisticated employees who trusted The Results Companies to pay them according to the law.

            65.     The decisions and practices by The Results Companies to not pay for all hours

   worked and the proper amount of overtime for all hours worked was neither reasonable nor in good

   faith.

            66.     Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

   overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to the

   FLSA in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated damages,

   attorneys’ fees and costs.

   C.       COLLECTIVE ACTION ALLEGATIONS

            67.     Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of The

   Results Companies’ employees who have been similarly situated to Plaintiff with regard to the work

   they performed and the manner in which they have not been paid.

            68.     Other similarly situated employees of The Results Companies have been victimized

   by The Results Companies’ patterns, practices, and policies, which are in willful violation of the

   FLSA.

            69.     The FLSA Collective Members are defined in Paragraph 51.



   Original Collective Action Complaint                                                             Page 11
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 12 of 18



           70.      The Results Companies’ failure to pay Plaintiff and the FLSA Collective Members

   for all hours worked and overtime compensation at the rates required by the FLSA, results from

   generally applicable policies and practices of The Results Companies, and does not depend on the

   personal circumstances of Plaintiff or the FLSA Collective Members.

           71.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

   Members.

           72.      The specific job titles or precise job requirements of the various FLSA Collective

   Members do not prevent collective treatment.

           73.      All of the FLSA Collective Members—regardless of their specific job titles, precise

   job requirements, rates of pay, or job locations—are entitled to be paid for all hours worked and at

   the proper overtime rate for all hours worked in excess of forty (40) hours per workweek.

           74.      Although the issues of damages may be individual in character, there is no detraction

   from the common nucleus of liability facts.

           75.      Absent a collective action, many members of the proposed FLSA collective likely

   will not obtain redress of their injuries and The Results Companies will retain the proceeds of its

   rampant violations.

           76.      Moreover, individual litigation would be unduly burdensome to the judicial system.

   Concentrating the litigation in one forum will promote judicial economy and parity among the

   claims of the individual members of the classes and provide for judicial consistency.

           77.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

   defined as in Paragraph 51 and notice should be promptly sent.

                                           COUNT TWO
          (Collective Action Alleging Violations of the VWPA for Overtime Compensation)

   A.      VWPA COVERAGE




   Original Collective Action Complaint                                                            Page 12
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 13 of 18



           78.      Plaintiff Bamberg incorporates by reference paragraphs and allegations 1-49 set forth

   above as though fully and completely set forth herein.

           79.      The VWPA Collective is defined as:

           ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
           BY THE RESULTS COMPANIES, LLC, ANYWHERE IN THE STATE
           OF VIRGINIA, AT ANY TIME FROM JULY 13, 2017 THROUGH THE
           FINAL DISPOSITION OF THIS MATTER. (“Virginia Collective” or
           “Virginia Collective Members”)

           80.      At all times hereinafter mentioned, The Results Companies has been an employer

   within the meaning of the VWPA. VA. CODE ANN. § 40.1–29(a).

           81.      At all times hereinafter mentioned, Plaintiff Bamberg and the VWPA Collective

   Members have been employees within the meaning of the VWPA. VA. CODE ANN. § 40.1–29(a).

           82.      Plaintiff Bamberg and the VWPA Collective Members were or have been employed

   by The Results Companies since July 13, 2017, and have been covered employees entitled to the

   protections of the VWPA and were not exempt from the protections of the VWPA.

           83.      The employer, The Results Companies, is not exempt from paying overtime benefits

   under the VWPA.

           84.      The proposed class of similarly situated employees, i.e. putative class members,

   sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 79.

           85.      The precise size and identity of the proposed class should be ascertainable from the

   business records, tax records, and/or employee and personnel records of The Results Companies.

   B.      FAILURE TO PAY WAGES IN ACCORDANCE WITH THE VWPA

           86.      All previous paragraphs are incorporated as though fully set forth herein.

           87.      The VWPA requires that The Results Companies pay Plaintiff Bamberg and the

   VWPA Collective Members all earned wages, including earned overtime, at least twice per month,

   for wages earned by Plaintiff and the VWPA Collective Members during that calendar month.



   Original Collective Action Complaint                                                          Page 13
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 14 of 18



           88.      Plaintiff Bamberg and the VWPA Collective Members were or have been employed

   by The Results Companies since July 13, 2017 and have been covered employees entitled to the

   protections of the VWPA.

           89.      The Results Companies is an employer covered by the requirements set forth in the

   VWPA.

           90.      Plaintiff Bamberg and the VWPA Collective Members are not exempt from

   receiving overtime benefits under the VWPA.

           91.      Plaintiff Bamberg and the VWPA Collective Members worked more than forty (40)

   hours in workweeks during times relevant to this case, however, The Results Companies violated the

   VWPA by failing to pay Plaintiff Bamberg and the VWPA Collective Members the overtime

   premium for all hours worked over 40 per week.

           92.      Plaintiff Bamberg and the VWPA Collective Members were not paid all wages,

   including overtime wages at one and one-half times their regular rates within the month in which

   those wages were earned.

           93.      The wages of Plaintiff Bamberg and the VWPA Collective Members remain unpaid

   for more than thirty (30) days beyond their regularly scheduled payday.

           94.      Plaintiff Bamberg and the VWPA Collective Members have suffered damages and

   continue to suffer damages as a result of The Results Companies’ acts or omissions as described

   herein; though The Results Companies is in possession and control of necessary documents and

   information from which Plaintiff Bamberg would be able to precisely calculate damages

           95.      In violating the VWPA, The Results Companies acted willfully and with intent to

   defraud, without a good faith basis, and with reckless disregard of applicable Virginia law.

           96.      The proposed class of employees, i.e. putative class members sought to be certified

   pursuant to the VWPA, is defined in Paragraph 79.



   Original Collective Action Complaint                                                           Page 14
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 15 of 18



           97.      The precise size and identity of the proposed class should be ascertainable from the

   business records, tax records, and/or employee or personnel records of The Results Companies.



   C.      VWPA COLLECTIVE ALLEGATIONS

           98.      Plaintiff Bamberg brings his VWPA claims as a collective action pursuant 29 U.S.C. §

   216(b) on behalf of all similarly situated individuals employed by The Results Companies in Virginia

   since July 13, 2017.

           99.      Other similarly situated employees of The Results Companies have been victimized

   by The Results Companies’ patterns, practices, and policies, which were carried out with an intent to

   defraud and were in willful violation, of the VWPA.

           100.     The VWPA Collective Members are defined in Paragraph 79.

           101.     The Results Companies’ failure to pay Plaintiff and the VWPA Collective Members

   for all hours worked and overtime compensation at the rates required by the VWPA, results from

   generally applicable policies and practices of The Results Companies, and does not depend on the

   personal circumstances of Plaintiff or the VWPA Collective Members.

           102.     Thus, Plaintiff’s experiences are typical of the experiences of the VWPA Collective

   Members.

           103.     The specific job titles or precise job requirements of the various VWPA Collective

   Members do not prevent collective treatment.

           104.     All of the VWPA Collective Members—regardless of their specific job titles, precise

   job requirements, rates of pay, or job locations—are entitled to be paid for all hours worked and at

   the proper overtime rate for all hours worked in excess of forty (40) hours per workweek.

           105.     Although the issues of damages may be individual in character, there is no detraction

   from the common nucleus of liability facts.



   Original Collective Action Complaint                                                          Page 15
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 16 of 18



           106.     Absent a collective action, many members of the proposed VWPA collective likely

   will not obtain redress of their injuries and The Results Companies will retain the proceeds of its

   rampant violations.

           107.     Moreover, individual litigation would be unduly burdensome to the judicial system.

   Concentrating the litigation in one forum will promote judicial economy and parity among the

   claims of the individual members of the classes and provide for judicial consistency.

           108.     Accordingly, the VWPA collective of similarly situated plaintiffs should be certified

   as defined as in Paragraph 79 and notice should be promptly sent.

                                                 VI.
                                           RELIEF SOUGHT

           109.     Plaintiff Bamberg respectfully prays for judgment against The Results Companies as

   follows:

                    a.      For an Order certifying the FLSA Collective as defined in Paragraph 51 and

   requiring The Results Companies to provide the names, addresses, e-mail addresses, telephone

   numbers, and social security numbers of all putative FLSA Collective Members;

                    b.      For an Order certifying the VWPA Collective as defined in Paragraph 79 and

   requiring The Results Companies to provide the names, addresses, e-mail addresses, telephone

   numbers, and social security numbers of all putative VWPA Collective Members;

                    c.      For an Order approving the form and content of a notice to be sent to all

   putative FLSA Collective Members advising them of the pendency of this litigation and of their

   rights with respect thereto;

                    d.      For an Order approving the form and content of a notice to be sent to all

   putative VWPA Collective Members advising them of the pendency of this litigation and of their

   rights with respect thereto;




   Original Collective Action Complaint                                                          Page 16
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 17 of 18



                    e.      For an Order pursuant to Section 16(b) of the FLSA finding The Results

   Companies liable for unpaid back wages due to Plaintiff (and those FLSA Collective Members who

   have joined in the suit), civil penalties, and for liquidated damages equal in amount to the unpaid

   compensation found due to Plaintiff (and those FLSA Collective Members who have joined in the

   suit).

                    f.      For an Order pursuant to Virginia law awarding Plaintiff Bamberg and the

   VWPA Collective Members unpaid wages, treble damages, and other damages allowed by law;

                    g.      For an Order awarding the costs and expenses of this action;

                    h.      For an Order awarding attorneys’ fees;

                    i.      For an Order awarding pre-judgment and post-judgment interest at the

   highest rates allowed by law;

                    j.      For an Order awarding Plaintiff Bamberg a service award as permitted by

   law;

                    k.      For an Order compelling the accounting of the books and records of The

   Results Companies, at The Results Companies’ expense; and

                    l.      For an Order granting such other and further relief as may be necessary and

   appropriate.




   Original Collective Action Complaint                                                        Page 17
Case 0:20-cv-61420-WPD Document 1 Entered on FLSD Docket 07/14/2020 Page 18 of 18



   Date: July 14, 2020                          Respectfully submitted,

                                                MORGAN & MORGAN, P.A.

                                          By:   /s/ C. Ryan Morgan
                                                C. Ryan Morgan, Esq.
                                                FBN 0015527
                                                20 N. Orange Ave., 16th Floor
                                                P.O. Box 4979
                                                Orlando, FL 32802-4979
                                                Telephone:    (407) 420-1414
                                                Facsimile:    (407) 245-3401
                                                Email: rmorgan@forthepeople.com

                                                ANDERSON ALEXANDER, PLLC

                                          By:   /s/ Clif Alexander
                                                Clif Alexander
                                                (pro hac vice application forthcoming)
                                                Texas Bar No. 24064805
                                                clif@a2xlaw.com
                                                Austin W. Anderson
                                                (pro hac vice application forthcoming)
                                                Texas Bar No. 24045189
                                                austin@a2xlaw.com
                                                819 N. Upper Broadway
                                                Corpus Christi, Texas 78401
                                                Telephone: (361) 452-1279
                                                Facsimile: (361) 452-1284

                                                Attorneys for Plaintiff and the Putative
                                                Class Members




   Original Collective Action Complaint                                                    Page 18
